Exhibit 10.5
PRIDE INTERNATIONAL, INC.
AMENDED AND RESTATED EMPLOYMENT/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT
RANDALL D. STILLEY

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT/
NON-COMPETITION/CONFIDENTIALITY AGREEMENT

     
DATE:
  The date of execution set forth below.
 
   
COMPANY/EMPLOYER:
  Pride International, Inc.,
 
  a Delaware corporation
 
  5847 San Felipe, Suite 3300 
 
  Houston, Texas 77057
 
   
EMPLOYEE:
  Randall D. Stilley
 
  2232 Stanmore Drive
 
  Houston, Texas 77019

          This Amended and Restated Employment/Non-Competition/Confidentiality
Agreement by and between Pride International, Inc. (the “Company” and as further
defined herein) and Randall D. Stilley (“Employee”), effective as of October 29,
2008 (the “Agreement”), is made on the terms as herein provided.
PREAMBLE
          WHEREAS, the Company and Employee have entered into an employment
agreement effective as of September 22, 2008 (the “Prior Agreement”) and wish to
hereby supersede the Prior Agreement and amend and restate the rights and
obligations of the Company and Employee with regard to Employee’s employment
with the Company in this Agreement; and
          WHEREAS, Employee is willing to enter into the Agreement upon the
terms and conditions and for the consideration set forth herein.
          NOW, THEREFORE, for and in consideration of the mutual promises,
covenants, and obligations contained herein, the Company and Employee (together
the “Parties”) agree as follows:
AGREEMENT

I.   PRIOR AGREEMENTS/CONTRACTS       Employee represents and warrants to the
Company that (i) he has no continuing non-competition, non-solicitation or other
similar agreements with any prior employers that have not been disclosed in
writing to the Company and (ii) neither the execution of the Agreement by
Employee nor the performance by Employee of his obligations under the Agreement
will result in a violation or breach of, or constitute a default under the
provisions of any contract, agreement or other instrument to which Employee is
or was a party.

1



--------------------------------------------------------------------------------



 



    As of October 29, 2008, the Prior Agreement is hereby amended, modified and
superseded by this Agreement insofar as future employment, compensation, non-
competition, confidentiality, accrual of payments or any form of compensation or
benefits from the Company are concerned. This Agreement does not release or
relieve the Company from its liability or obligation with respect to any
compensation, payments or benefits already accrued to Employee for service prior
to October 29, 2008, nor to any vesting of benefits or other rights which are
attributable to length of employment, seniority or other such matters. This
Agreement does not relieve Employee of any prior non-competition or
confidentiality obligations and agreements and the same are hereby modified and
amended as to future matters and future confidentiality even as to matters
accruing prior to October 29, 2008.   II.   DEFINITION OF TERMS       Words used
in the Agreement in the singular shall include the plural and in the plural the
singular, and the gender of words used shall be construed to include whichever
may be appropriate under any particular circumstances of the masculine, feminine
or neuter genders.

  2.01   CAUSE. The term “Cause” means: (i) the willful and continued failure of
Employee diligently to perform his duties with the Company (other than any
failure due to physical or mental incapacity), (ii) gross negligence or willful
misconduct which causes material injury, monetary or otherwise, to the Company
or its affiliates, (iii) failure to comply with the Agreement, including
violation of one or more of the covenants in Article V, (iv) intentional action
which Employee knows would not comply with the laws of the United States or any
other jurisdiction applicable to Employee’s actions on behalf of the Company
and/or any of its subsidiaries or affiliates, including specifically, without
limitation, the United States Foreign Corrupt Practices Act, generally codified
in 15 USC 78 (the “FCPA”), as the FCPA may hereafter be amended, and/or its
successor statutes; or (v) material violation of any policy of the Company
applicable at the time of the events, acts or omissions at issue.     2.02  
CHANGE IN CONTROL. The term “Change in Control” of the Company shall mean, and
shall be deemed to have occurred on the date of the first to occur of any of the
following:

  a.   any “person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) is or becomes a beneficial owner, directly or
indirectly, of securities of the Company representing thirty percent (30%) or
more of the total voting power of the Company’s then outstanding securities;    
b.   during any period of twelve consecutive months, individuals who, as of the
date hereof, constitute the members of the Board (the “Incumbent Directors”)
cease for any reason other than due to death or disability to constitute at
least a majority of the members of the Board, provided that

2



--------------------------------------------------------------------------------



 



      any director who was nominated for election or was elected with the
approval of at least a majority of the members of the Board who are at the time
Incumbent Directors shall be considered an Incumbent Director;     c.   the
consummation of any transaction (including any merger, amalgamation,
consolidation or scheme of arrangement), the result of which is that less than
fifty percent (50%) of the total voting power of the surviving corporation is
represented by shares held by former shareholders of the Company prior to such
transaction; or     d.   the Company shall have sold, transferred or exchanged
all, or substantially all, of its assets to another corporation or other entity
or person.

      Notwithstanding any provision hereof to the contrary, neither a Newco
Transaction nor any subsequent public offering or public distribution by Newco,
Pride International, Inc. or any of their respective affiliates of equity
securities of Newco or its successors shall be considered a “Change in Control.”
    2.03   COMPANY. The term “Company” means Pride International, Inc., a
Delaware corporation, as the same presently exists, or any and all successors,
regardless of the nature of the entity or the state or nation of organization,
whether by assignment, reorganization, merger, consolidation, absorption or
dissolution; provided, however, that, from and after an assignment and novation
pursuant to Section 6.09, except as provided in Section 5.09 all references to
the Company in the Agreement shall no longer refer to Pride International, Inc.
or any such successor and shall instead refer to (i) except as set forth in
clause (ii), the entity to whom such assignment and novation is made and
(ii) with respect to the definition of “Change in Control”, if such entity does
not have a class of equity securities registered under Section 12 of the
Securities Exchange Act of 1934, the direct or indirect parent of such entity,
if any, that has a class of equity securities registered under Section 12 of the
Securities Exchange Act of 1934, other than Pride International, Inc. and its
successors. As used herein, “Board” shall mean the Board of Directors of the
Company except as otherwise indicated.     2.04   CONSTRUCTIVE TERMINATION. The
term “Constructive Termination” means termination of employment by reason of
Employee’s resignation for any one or more of the following events:

  a.   Employee’s resignation or retirement is requested by the Company other
than for Cause;     b.   Any material reduction in Employee’s total compensation
or benefits from that provided in the Compensation and Benefits Section as then
in effect immediately prior to such reduction unless such reduction is generally
applicable to all similarly situated executives of the Company;     c.   Any
circumstance by which the actions of the Company either reduce or change
Employee’s title, position, duties, responsibilities or authority to

3



--------------------------------------------------------------------------------



 



      such an extent or in such a manner as to relegate Employee to a position
not substantially similar to that which he held prior to such reduction or
change and which would degrade, embarrass or otherwise make it unreasonable for
Employee to remain in the employment of the Company;     d.   The material
breach by the Company of any provision of the Agreement;     e.   Any
requirement of the Company that Employee relocate more than 50 miles from
downtown Houston, Texas, unless Employee recommended the relocation; or     f.  
Failure of the Company to assign and novate the Agreement to a Purchaser as
provided in Section 6.09b.

      Notwithstanding any provision to the contrary, in order for Employee’s
resignation to be deemed a Constructive Termination, (A) Employee must provide,
within 60 days following the occurrence of the event that Employee claims
constitutes a Constructive Termination, a written notice to the Company that
Employee intends to terminate his employment with the Company; (B) the written
notice must describe the event constituting the Constructive Termination in
reasonable detail; and (C) within 30 days after receiving such notice from
Employee, the Company must fail to reinstate Employee to the position he was in,
or otherwise cure the circumstances giving rise to the Constructive Termination.
    2.05   CUSTOMER. The term “Customer” includes all persons, firms or entities
that are purchasers or end-users of services or products offered, provided,
developed, designed, sold or leased by the Company during the relevant time
periods, and all persons, firms or entities which control, or which are
controlled by, the same person, firm or entity which controls such purchase.    
2.06   EMPLOYMENT DATE. Employee’s initial date of active employment, which was
September 22, 2008.     2.07   MAT JACKUP RIG ASSETS. The term “Mat Jackup Rig
Assets” means the 21 mat-supported jackup rigs owned directly or indirectly by
Pride International, Inc. on the date of the Agreement (which includes the Pride
Wyoming, which the parties recognize may be a total loss as a result of
Hurricane Ike).     2.08   NEWCO. The term “Newco” means the entity formed to
hold, directly or indirectly, all or substantially all of the Mat Jackup Rig
Assets.     2.09   NEWCO TRANSACTION. The term “Newco Transaction” means the
first issuance, sale, distribution or exchange, completed after the Employment
Date, of equity securities of Newco or of any direct or indirect parent of
Newco, other than Pride International, Inc. and its successors, in each case
which issuance, sale, distribution or exchange results in such equity securities
being traded on any United States national securities exchange or
over-the-counter market or on any recognized foreign securities market,
including without limitation (i) a registered

4



--------------------------------------------------------------------------------



 



      underwritten public offering of such equity securities, (ii) a public
offering of such equity securities on any recognized foreign securities market,
(iii) a distribution of such equity securities to the stockholders of Pride
International, Inc. or its successors or (iv) an exchange of such equity
securities for equity securities of Pride International, Inc. or its successors.
    2.10   NEWCO TRANSACTION DATE. The term “Newco Transaction Date” means the
closing date of a Newco Transaction, which, in the case of a public offering
contemplated by clause (i) or (ii) of the definition of “Newco Transaction”,
means the closing date for the offering of equity securities, except for
purposes of determining the VWAP under Section 3.04e, for which purpose it means
the first day of regular-way trading of the equity securities and, in the case
of a distribution or exchange contemplated by clause (iii) or (iv) of the
definition of “Newco Transaction”, means the first day of regular-way trading of
the equity securities being distributed.     2.11   PEER GROUP. The term “Peer
Group” means Hercules Offshore, Inc., Rowan Companies Inc., Nabors Industries
Ltd., Patterson-UTI Energy Inc., Helmerich & Payne Inc., and Superior Energy
Services, Inc., or any successor to the foregoing primarily engaged in the same
trade or business as such entity was engaged in as of the date of the Agreement.
    2.12   PUBLIC COMMON STOCK. The term “Public Common Stock” means the class
of equity securities of Newco acquired by the public in a Newco Transaction.    
2.13   PURCHASER. The term “Purchaser” means one or more third-parties
unaffiliated with the Company which acquire the Mat Jackup Rig Assets in a Sale
of Assets.     2.14   SALE OF ASSETS. The term “Sale of Assets” shall refer to a
transaction or series of transactions consummated prior to the Newco Transaction
Date in which the Company sells or otherwise transfers to one or more
third-parties unaffiliated with the Company all or substantially all of the Mat
Jackup Rig Assets.     2.15   TERMINATION. The term “Termination” shall mean
termination of the employment of Employee with the Company (including by reason
of Constructive Termination) for any reason other than (i) Cause, (ii) Voluntary
Resignation, or (iii) death. Notwithstanding any provision hereof to the
contrary, the Company shall have the right to terminate Employee’s employment at
any time during the Employment Period, as defined below (including any extended
term), and the Company has no obligation to deliver advance notice of
termination. No Termination shall be deemed to occur solely due to an assignment
and novation of the Agreement pursuant to Section 6.09.     2.16   VOLUNTARY
RESIGNATION. The term “Voluntary Resignation” means any termination of
employment by Employee for any reason other than a Constructive Termination.

5



--------------------------------------------------------------------------------



 



III.   EMPLOYMENT

  3.01   EMPLOYMENT. Except as otherwise provided in the Agreement, the Company
hereby agrees to continue Employee in its employ, and Employee hereby agrees to
remain in the employ of the Company, for the Employment Period. During the
Employment Period, Employee shall exercise such position and authority and
perform such responsibilities as are commensurate with the position to which he
is assigned and as directed by (i) the Chief Executive Officer of Pride
International, Inc. prior to a Newco Transaction, (ii) the Board of Directors of
Newco after a Newco Transaction, or (iii) the Chief Executive Officer or Board
of Directors of the Purchaser as designated by the Purchaser after a Sale of
Assets. The office, position and title for which Employee is initially employed
is that of Chief Executive Officer — Mat Jackup Division of the Company (and
simply the Chief Executive Officer after a Newco Transaction). Employee and the
Company agree that the Company may re-assign Employee to another office,
position and/or title, subject to Employee’s rights under Section 2.04.     3.02
  BEST EFFORTS AND OTHER EMPLOYMENT OBLIGATIONS OF EMPLOYEE; BUSINESS EXPENSES;
AND OFFICE AND OTHER SERVICES.

  a.   Employee agrees that he will at all times faithfully, industriously and
to the best of his ability, experience and talents, perform all of the duties
that may be required of and from him pursuant to the terms hereof.     b.  
Employee shall devote his normal and regular business time, attention and skill
to the business and interests of the Company, and the Company shall be entitled
to all of the benefits, profits or other issue arising from or incident to all
work, services and advice of Employee performed for the Company. Such employment
shall be considered “full time” employment. Employee shall also have the right
to devote such incidental and immaterial amounts of his time which are not
required for the full and faithful performance of his duties hereunder to any
outside activities and businesses which are not being engaged in by the Company
and which shall not otherwise interfere with the performance of his duties
hereunder. Notwithstanding the foregoing, it shall not be a violation of the
Agreement for Employee to (i) serve on corporate, civic or charitable boards or
committees, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of Employee’s
responsibilities hereunder. Employee shall have the right to make investments in
any business provided such investment does not result in a violation of
Article V of the Agreement.     c.   Employee acknowledges and agrees that
Employee owes a fiduciary duty to the Company. In keeping with these duties,
Employee shall make full disclosure to the Company of all business opportunities
pertaining to the

6



--------------------------------------------------------------------------------



 



      Company’s business and shall not appropriate for Employee’s own benefit
business opportunities concerning the subject matter of the fiduciary
relationship.     d.   Employee shall not intentionally take any action which he
knows would not comply with the laws of the United States or any other
jurisdiction applicable to Employee’s actions on behalf of the Company, and/or
any of its subsidiaries or affiliates, including specifically, without
limitation, the FCPA, as the FCPA may hereafter be amended, and/or its successor
statutes.     e.   During the employment relationship and after the employment
relationship terminates, Employee agrees to refrain from any disparaging
comments about the Company, any affiliates, or any current or former officer,
director or employee of the Company or any affiliate, and Employee agrees not to
take any action, or assist any person in taking any other action, that is
materially adverse to the interests of the Company or any affiliate or
inconsistent with fostering the goodwill of the Company and its affiliates;
provided, however, that nothing in the Agreement shall apply to or restrict in
any way the communication of information by Employee to any state or federal law
enforcement agency or require notice to the Company thereof, and Employee will
not be in breach of the covenant contained above solely by reason of his
testimony which is compelled by process of law. The Company and its affiliates,
officers, directors, and authorized representatives and agents agree to refrain
from any disparaging comments about Employee; provided, however, that nothing in
the Agreement shall apply to or restrict in any way the communication of
information by the Company and its affiliates, officers, directors, and
authorized representatives and agents to any state or federal law enforcement
agency or require notice to Employee thereof, and the Company and its
affiliates, officers, directors, and authorized representatives and agents will
not be in breach of the covenant contained above solely by reason of testimony
which is compelled by process of law.     f.   During the Employment Period,
Employee shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by Employee in accordance with the most favorable policies,
practices and procedures of the Company as in effect from time to time. Such
reimbursement shall be made subject to the terms and conditions of the Company’s
policy on the earlier of (i) the date specified in the Company’s policy or
(ii) to the extent the reimbursement is taxable and subject to Section 409A (as
defined in Section 6.02), no later than December 31 of the calendar year next
following the calendar year in which the expense was incurred.     g.   During
the Employment Period, the Company shall furnish Employee with office space,
secretarial assistance and such other facilities and services as

7



--------------------------------------------------------------------------------



 



      shall be suitable to Employee’s position and adequate for the performance
of Employee’s duties hereunder.

  3.03   TERM OF EMPLOYMENT. The term of Employee’s employment for purposes of
the Agreement will commence on the Employment Date and be for a term ending at
12:00 o’clock midnight on the third anniversary of the Employment Date (the
“Employment Period”). On the second anniversary of the Employment Date, and each
anniversary thereafter, the Employment Period will be automatically extended for
successive terms of one (1) year; provided, however, that the Company or
Employee may give written notice to the other that the Agreement will not be
renewed or continued after the next scheduled expiration date which is not less
than one (1) year after the date that the notice of non-renewal was given.
Notwithstanding the above, the Employment Period will expire upon Employee’s
termination of employment for any reason including Termination, death, Cause or
Voluntary Resignation. Employee agrees to provide thirty (30) days written
notice of any Voluntary Resignation. Immediately upon termination of employment
with the Company, Employee agrees to resign from all officer and director
positions held with the Company and its affiliates.     3.04   COMPENSATION AND
BENEFITS. During the Employment Period Employee shall receive the following
compensation and benefits:

  a.   Employee will receive an annual base salary of not less than $625,000.00,
with the opportunity for increases, from time to time thereafter, which are in
accordance with the Company’s regular executive compensation practices (such
salary, as in effect from time to time, the “Annual Base Salary”). The Board
will review the Annual Base Salary at least annually.     b.   Employee shall be
eligible to participate in an annual bonus plan at a target bonus award level of
no less than 100% of Annual Base Salary and at a maximum bonus award level of
200% of Annual Base Salary, it being understood that the performance criteria
and actual bonus awards are determined by the Company in its discretion and
bonus amounts are not guaranteed. Notwithstanding the foregoing, in lieu of a
bonus under the annual bonus plan for 2008, Employee will be entitled to a
guaranteed bonus of 100% of Annual Base Salary pro-rated for the number of days
from the Employment Date through December 31, 2008, which shall be payable no
later than March 15, 2009 subject to Employee’s continued employment with the
Company through December 31, 2008.     c.   Employee will be entitled to
participate in employee welfare and qualified plans (including, but not limited
to, 401(k), life, health, accident and disability insurance and disability
benefits), and to receive perquisites, to the extent offered by the Company
generally to its senior vice presidents.

8



--------------------------------------------------------------------------------



 



  d.   Employee will receive paid vacation days each year to the same extent as
provided to executives with comparable duties, in accordance with Company policy
and practices, but not less than five (5) weeks per year.     e.   Subject to
Sections 3.05d, 3.06 and 3.07, Employee shall be eligible to receive an equity
award, effective as of the Newco Transaction Date (the “Equity Award”). The
value of the Equity Award (the “Equity Value”) shall be determined in accordance
with the provisions of Exhibit A. The Equity Award shall be comprised of 50%
options to acquire Public Company Stock and 50% restricted stock units of Public
Company Stock. For purposes of apportioning the Equity Award, the stock options
shall be valued by the Board using a binomial option pricing model based on the
volatility of the Peer Group and an exercise price equal to the volume-weighted
average price of the Public Company Stock on the Newco Transaction Date
(“VWAP”), and the restricted stock units shall be valued based on VWAP. Awarded
restricted stock units shall vest, and the options shall become exercisable,
(a) in three installments of one-third of the underlying shares on the Newco
Transaction Date and one-third of the underlying shares on each of the next two
anniversaries of the Newco Transaction Date, provided that Employee continues to
be employed by Newco on the vesting dates, (b) in full on the Change in Control
of Newco, (c) in full upon termination of Employee’s employment with Newco by
reason of death or Disability, and (d) in full on a Termination of Employee. The
option shall be subject to expiration on the earlier of (i) the tenth
anniversary of the date of grant, (ii) 60 days after Employee’s Termination or
Voluntary Resignation, (iii) one year after Employee’s termination of employment
due to death, or (iv) the date of termination of employment for Cause. For
purposes of this Section 3.04e, “Disability” shall mean a disability in
accordance with Treasury Regulation § 1.409A-3(i)(4).

  3.05   TERMINATION WITHOUT CHANGE IN CONTROL. Notwithstanding anything herein
to the contrary, the Company shall have the right to terminate Employee’s
employment at any time during the Employment Period (including any extended
term). In the event of any Termination that does not entitle Employee to
payments and benefits under Section 3.06, Section 3.07 or Article IV, the
Company shall, sixty (60) days following such Termination, or at such other
time(s) specified in this Section 3.05 or Section 6.02, and in exchange for a
full and complete release of claims against the Company, its affiliates,
officers and directors (“Release”), pay or provide to Employee (or his designee
or estate, as determined under Section 6.09, in the event of death after
Termination and prior to satisfaction of the Company’s obligations in this
Section 3.05):

  a.   An amount equal to two (2) full years of his Annual Base Salary in effect
on the date of Termination.

9



--------------------------------------------------------------------------------



 



  b.   The Company shall provide to Employee, Employee’s spouse and Employee’s
eligible dependents for a period of two (2) full years following the date of
Employee’s Termination, health insurance coverage which is comparable to that
provided to similarly situated active executives at a cost to Employee as if he
had remained a full time employee. If Employee dies during such term, health
insurance coverage will be provided to Employee’s spouse and eligible dependents
until the date that is two (2) years after the date of Employee’s Termination.  
  c.   An amount equal to two (2) times the target bonus award for Employee
under the Company’s annual bonus plan for the fiscal year in which Termination
occurs; provided, however, that if the Company has not specified a target award
for such year, the prior year’s target will be used, and, if none, the amount
will be equal to one hundred percent (100%) of Employee’s Annual Base Salary.  
  d.   If the Termination is after the Newco Transaction Date, the Equity Award
shall be fully vested. If the Termination is prior to the Newco Transaction
Date, the Equity Award shall not be granted, Employee shall have no right to the
Equity Award, and the Company shall have no obligation to grant the Equity
Award.     e.   The “Compensation and Benefits” Section hereof shall be
applicable in determining the payments and benefits due Employee under this
Section and if Termination occurs after a reduction in all or part of Employee’s
total compensation or benefits, the lump sum severance allowance and other
compensation and benefits payable to him pursuant to this Section shall be based
upon his compensation and benefits before the reduction, except for any
reduction permitted under Section 2.04b.     f.   The Company’s obligation under
this Section to continue to pay or provide health insurance coverage to
Employee, Employee’s spouse and Employee’s dependents shall be reduced when and
to the extent any such benefits are paid or provided to Employee by another
employer. Apart from this subparagraph, Employee shall have and be subject to no
obligation to mitigate.

      Notwithstanding any provision herein to the contrary, if Employee has not
delivered to the Company an executed Release on or before the fiftieth (50th)
day after the date of Termination, Employee shall forfeit all of the payments
and benefits described in this Section 3.05.         A sample form of Release is
attached as Exhibit B. Employee acknowledges that the Company retains the right
to modify the required form of the Release as the Company reasonably deems
necessary in order to effectuate a full and complete release of claims related
to Employee’s employment against the Company, its

10



--------------------------------------------------------------------------------



 



      affiliates, officers and directors and to delay payment until timely
execution of the Release without revocation.         For the avoidance of doubt
and to avoid duplication of benefits, to the extent the Company’s performance
under this Section includes the performance of the Company’s obligations to
Employee under any other plan or under another agreement between the Company and
Employee, the rights of Employee under such other plan or other agreement, which
are discharged under the Agreement, are discharged, surrendered, or released pro
tanto.     3.06   TERMINATION FOLLOWING A SALE OF ASSETS. If a Sale of Assets
occurs, Employee shall have the rights set forth below.

  a.   If a Sale of Assets occurs and (i) the Agreement is assigned and novated
to a Purchaser, and (ii) Employee has a Termination prior to a Newco
Transaction, then the Company shall pay or provide to Employee all payments and
benefits specified in Section 3.05 at the same time and in the same manner
therein specified (including the condition of timely execution of a Release and
subject to Section 6.02) except that Employee shall receive a cash amount equal
to 50% of the Equity Value as of the closing date of the Sale of Assets in lieu
of the Equity Award specified in Section 3.04e and in lieu of the benefit
specified in Section 3.05d (collectively, the “Asset Sale Benefits”).     b.  
If a Sale of Assets occurs and (i) the Agreement is not assigned and novated to
a Purchaser, and (ii) Employee has a Termination before the date that is six
(6) months after the closing date of the Sale of Assets, then the Company shall
pay or provide to Employee the Asset Sale Benefits at the same time and in the
same manner as provided in Section 3.06a (including the condition of timely
execution of a Release and subject to Section 6.02).

  3.07   NON-OCCURRENCE OF THE NEWCO TRANSACTION. If a Newco Transaction does
not occur prior to the second anniversary of the Employment Date, Employee may
voluntarily terminate his employment at any time after the second anniversary of
the Employment Date and prior to a Newco Transaction (the “Walk Right”), and the
Company shall, in exchange for a Release following such termination, pay or
provide to Employee a cash amount equal to 50% of the Equity Value as of the
date of the voluntary termination in lieu of any other compensation including,
without limitation, the Equity Award specified in Section 3.04e and the benefits
specified in Section 3.05. Notwithstanding any provision herein to the contrary,
if Employee exercises the Walk Right after an Asset Sale and assignment and
novation of the Agreement to a Purchaser, Employee shall be entitled to the
Asset Sale Benefits, if greater. The cash compensation payable pursuant to this
Section 3.07 shall be paid on the date that is sixty (60) days after Employee’s
termination, subject to Section 6.02; provided, however, that if Employee has
not delivered to the Company an executed Release

11



--------------------------------------------------------------------------------



 



      on or before the fiftieth (50th) day after the date of termination,
Employee shall forfeit all of the payments and benefits described in this
Section 3.07.     3.08   PAYMENT OF BENEFITS UPON TERMINATION FOR CAUSE. If the
termination of Employee is for Cause, the Company will have the right to
withhold all payments other than what is accrued and owing with respect to base
salary, unreimbursed reasonable business expenses and under the terms of any
employee benefit plan maintained by the Company.

IV.   CHANGE IN CONTROL

  4.01   TERMINATION AFTER CHANGE IN CONTROL OF PRIDE INTERNATIONAL, INC. If,
prior to a Newco Transaction or a Sale of Assets, Employee has a Termination
within one (1) year after the date of a Change in Control of Pride
International, Inc., Employee will receive all payments and benefits specified
in Section 3.05 hereof at the same time and in the same manner therein specified
(including the condition of timely execution of a Release and subject to
Section 6.02) except as amended and modified below:

  a.   The salary specified in Section 3.05a will be paid based upon a multiple
of three (3) years (instead of two (2) years).     b.   Health insurance
specified in Section 3.05b will be provided until (i) Employee becomes
reemployed and receives similar benefits from a new employer or (ii) three
(3) years after the date of the Termination, whichever is earlier.     c.   An
amount equal to three (3) times the target bonus award specified in
Section 3.05c hereof.     d.   A cash amount equal to 50% of the Equity Value as
of the Change in Control in lieu of the Equity Award specified in Section 3.04e
and in lieu of the benefit specified in Section 3.05d.     e.   All other rights
and benefits specified in Section 3.05.

  4.02   TERMINATION AFTER CHANGE IN CONTROL OF NEWCO. If, after a Newco
Transaction, Employee has a Termination within two (2) years after the date of a
Change in Control of Newco, Employee will receive all payments and benefits
specified in Section 4.01 hereof at the same time and in the same manner therein
specified (including the condition of timely execution of a Release and subject
to Section 6.02) except that, in lieu of the cash payment specified in
Section 4.01d, the Equity Award shall be fully vested.

V.   NON COMPETITION AND PROTECTION OF CONFIDENTIAL INFORMATION

  5.01   CONSIDERATION. The Company promises to provide Employee with the
Company’s trade secrets and other confidential information, along with personal

12



--------------------------------------------------------------------------------



 



      contacts, that are of critical importance in securing and maintaining
business prospects, in retaining the accounts and goodwill of present Customers
and protecting the business of the Company.

  a.   Employee, therefore, agrees that in exchange for the Company’s promise to
provide trade secrets and other confidential information, Employee agrees to the
non-competition and confidentiality obligations and covenants outlined in this
Article V and that absent his agreement to these obligations and covenants, the
Company will not now provide and will not continue to provide him with trade
secrets and other confidential information.     b.   In addition to the
consideration described in Section 5.01a, the Parties agree that (i) fifteen
percent (15%) of Employee’s base salary and bonus, if any, paid and to be paid
to Employee and (ii) one hundred percent (100%) of the payments and benefits,
including Employee’s right to receive the same, under Section 3.05 and
Section 3.07, as applicable, shall constitute additional consideration for the
non-competition and confidentiality agreements set forth herein.

  5.02   NON-COMPETITION. In exchange for the consideration described above in
Section 5.01, Employee agrees that during his employment with the Company and
for a period of two (2) years after he is no longer employed by the Company
(unless (i) Employee is terminated after a Change in Control with the right to
payments and benefits under Article IV or (ii) Employee is terminated pursuant
to Section 3.06, in which events there will be no covenant not to compete and
the noncompete covenants and obligations herein will terminate on the date of
termination of Employee), Employee will not, directly or indirectly, either as
an individual, proprietor, stockholder (other than as a holder of up to one
percent (1%) of the outstanding shares of a corporation whose shares are listed
on a stock exchange or traded in accordance with the automated quotation system
of the National Association of Securities Dealers), partner, officer, employee
or otherwise:

  a.   work for, become an employee of, invest in, provide consulting services
to or in any way engage in any business which (i) is primarily engaged in the
drilling and workover of oil and gas wells within the geographical area
described in Section 5.02(e) and (ii) actually competes with the Company; or    
b.   provide, sell, offer to sell, lease, offer to lease, or solicit any orders
for any products or services which the Company provided and with regard to which
Employee had direct or indirect supervision or control, within three (3) years
preceding Employee’s termination of employment, to or from any person, firm or
entity which was a Customer for such products or services of the Company during
the three (3) years preceding such

13



--------------------------------------------------------------------------------



 



      termination from whom the Company had solicited business during such three
(3) years; or     c.   actively solicit, aid, counsel or encourage any officer,
director, employee or other individual to (i) leave his or her employment or
position with the Company, (ii) compete with the business of the Company, or
(iii) violate the terms of any employment, non-competition or similar agreement
with the Company; or     d.   directly or indirectly (i) influence the
employment of, or engagement in any contract for services or work to be
performed by, or (ii) otherwise use, utilize or benefit from the services of any
officer, director, employee or any other individual holding a position with the
Company within two (2) years after the date of termination of employment of
Employee with the Company or within two (2) years after such officer, director,
employee or individual terminated employment with the Company, whichever period
expires earlier.     e.   The geographical area within which the non-competition
obligations and covenants of the Agreement shall apply is that territory within
two hundred (200) miles of (i) any of the Company’s present offices, (ii) any of
the Company’s present rig yards or rig operations and (iii) any additional
location where the Company, as of the date of any action taken in violation of
the non-competition obligations and covenants of the Agreement, has an office, a
rig yard, a rig operation or definitive plans to locate an office, a rig
operation or a rig yard or has recently conducted rig operations.
Notwithstanding the foregoing, if the two hundred (200) mile radius extends into
another country or its territorial waters and the Company is not then doing
business in that other country, there will be no territorial limitations
extending into such other country.

  5.03   CONFIDENTIALITY/PROTECTION OF INFORMATION. Employee acknowledges that
his employment with the Company has in the past and will, of necessity, continue
to provide him with special knowledge which, if used in competition with the
Company, or divulged to others, could cause serious harm to the Company.
Accordingly, Employee will not at any time during or after his employment by the
Company, directly or indirectly, divulge, disclose, use or communicate to any
person, firm or corporation in any manner whatsoever any information concerning
any matter specifically affecting or relating to the Company or the business of
the Company. While engaged as an employee of the Company, Employee may only use
information concerning any matters affecting or relating to the Company or the
business of the Company for a purpose which is necessary to the carrying out of
Employee’s duties as an employee of the Company, and Employee may not make any
use of any information of the Company after he is no longer an employee of the
Company. Employee agrees to the foregoing without regard to whether all of the
foregoing matters will be deemed confidential, material or important, it being
stipulated by the Parties that

14



--------------------------------------------------------------------------------



 



      all information, whether written or otherwise, regarding the Company’s
business, including, but not limited to, information regarding Customers,
Customer lists, costs, prices, earnings, products, services, formulae,
compositions, machines, equipment, apparatus, systems, manufacturing procedures,
operations, potential acquisitions, new location plans, prospective and executed
contracts and other business plans and arrangements, and sources of supply, is
prima facie presumed to be important, material and confidential information of
the Company for the purposes of the Agreement, except to the extent that such
information may be otherwise lawfully and readily available to the general
public. Employee further agrees that he will, upon termination of his employment
with the Company, return to the Company all books, records, lists and other
written, electronic, typed or printed materials, whether furnished by the
Company or prepared by Employee, which contain any information relating to the
Company’s business, and Employee agrees that he will neither make nor retain any
copies of such materials after termination of employment. Notwithstanding any of
the foregoing, nothing in the Agreement shall prevent Employee from complying
with applicable federal and/or state laws.     5.04   COMPANY REMEDIES FOR
VIOLATION OF NON-COMPETITION OR CONFIDENTIALITY/PROTECTION OF INFORMATION
PROVISIONS. Without limiting the right of the Company to pursue all other legal
and equitable rights available to it for violation of any of the obligations and
covenants made by Employee herein, it is expressly agreed that:

  a.   the terms and provisions of the Agreement are reasonable and constitute
an otherwise enforceable agreement to which the provisions of this Article V are
ancillary or a part of as contemplated by TEX. BUS. & COM. CODE ANN.
Sections 15.50-15.52;     b.   the consideration provided by the Company under
the Agreement is not illusory;     c.   the consideration given by the Company
under the Agreement, including, without limitation, the provision and continued
provision by the Company of trade secrets and other confidential information to
Employee, gives rise to the Company’s interest in restraining and prohibiting
Employee from engaging in the unfair competition prohibited by Section 5.02 and
Employee’s promise not to engage in the unfair competition prohibited by
Section 5.02 is designed to enforce Employee’s consideration (or return
promises), including, without limitation, Employee’s promise to not use or
disclose confidential information or trade secrets; and     d.   the injury
suffered by the Company by a violation of any obligation or covenant in this
Article V of the Agreement will be difficult to calculate in damages in an
action at law and cannot fully compensate the Company for any violation of any
obligation or covenant in this Article V of the Agreement, accordingly:

15



--------------------------------------------------------------------------------



 



  (i)   the Company shall be entitled to injunctive relief without the posting
of a bond or other security to prevent violations thereof and to prevent
Employee from rendering any services to any person, firm or entity in breach of
such obligation or covenant and to prevent Employee from divulging any
confidential information; and     (ii)   compliance with this Article V of the
Agreement is a condition precedent to the Company’s obligation to make payments
of any nature to Employee, subject to the other provisions hereof.

  5.05   TERMINATION OF BENEFITS FOR VIOLATION OF NON-COMPETITION AND
CONFIDENTIALITY/PROTECTION OF INFORMATION PROVISIONS. If Employee violates the
confidentiality/protection of information and/or non-competition obligations and
covenants herein or any other related agreement he may have signed as an
employee of the Company, Employee agrees there shall be no obligation on the
part of the Company to provide any payments or benefits (other than payments or
benefits already earned or accrued) described in Sections 3.05 or 3.07 of the
Agreement. If Employee is terminated pursuant to Section 3.06 or is terminated
after a Change in Control with the right to payments and benefits under
Article IV, there will be no withholding of benefits or payments due to a
violation of the non-competition obligations hereof and Employee will not be
bound by the non-competition provisions hereof.     5.06   REFORMATION OF SCOPE.
If the provisions of the confidentiality and/or non-competition obligations and
covenants should ever be deemed to exceed the time, geographic or occupational
limitations permitted by the applicable law, Employee and the Company agree that
such provisions shall be and are hereby reformed to the maximum time, geographic
or occupational limitations permitted by the applicable law, and the
determination of whether Employee violated such obligation and covenant will be
based solely on the limitation as reformed.     5.07   RETURN OF CONSIDERATION.
Employee specifically recognizes and affirms that the non-competition
obligations set out in Section 5.02 are material and important terms of the
Agreement, and Employee further agrees that should all or any part of the
non-competition obligations described in Section 5.02 be held or found invalid
or unenforceable for any reason whatsoever by a court of competent jurisdiction
in a legal proceeding between Employee and the Company, the Company shall be
entitled to the immediate return and receipt from Employee of all consideration
described in Section 5.01b, including interest on all amounts paid to Employee
under Section 5.01b at the maximum lawful rate.     5.08   ASSISTANCE WITH LEGAL
PROCEEDINGS. Employee agrees that during the Employment Period and for two
(2) years after the Employment Period, Employee will furnish such information
and proper assistance as may be reasonably necessary in connection with any
litigation or other legal proceedings in which Pride International, Inc., Newco
or any of their affiliates or subsidiaries

16



--------------------------------------------------------------------------------



 



      is then or may become involved, and shall cooperate in a timely manner,
including but not limited to cooperation with the Board of Directors of Pride
International, Inc. or Newco, officers, counsel, regulators and auditors, with
respect to all internal investigations with respect to which Employee may have
relevant information; provided, however, that no additional compensation shall
be paid or payable to Employee for these services.     5.09   DEFINITION OF
COMPANY. For purposes of Sections 5.01, 5.02, 5.04 and 5.07, during the
Employment Period and for two (2) years after a Newco Transaction or an
assignment and novation of the Agreement, the term “Company” shall include Pride
International, Inc. and its affiliates, in addition to any other entity that
meets the definition of “Company” under Section 2.03. In addition, for the
purpose of Article V, the term “Company” includes all subsidiaries of the
Company to the extent such subsidiary is carrying on any portion of the business
of the Company or a business similar to that being conducted by the Company.

VI.   GENERAL

  6.01   INCOME, EXCISE OR OTHER TAX LIABILITY. Employee will be liable for and
will pay all income tax liability by virtue of any payments made to Employee
under the Agreement, as if the same were earned and paid in the normal course of
business and not the result of a Change in Control and not otherwise triggered
by the “golden parachute” or excess payment provisions of the Internal Revenue
Code of 1986, as amended (the “Code”) as described below, which would cause
additional tax liability to be imposed.

  a.   The Company may withhold from any benefits and payments made pursuant to
the Agreement all federal, state, city and other taxes as may be required
pursuant to any law or governmental regulation or ruling.     b.   Except as
provided in Section 6.01c, in the event it shall be determined that any amount
or payment in the nature of compensation (within the meaning of
Section 280G(b)(2) of the Code) paid or provided to or on behalf of Employee
would be subject to the excise tax imposed by Section 4999 of the Code (“Excise
Tax”), then the amount of “parachute payments” (as defined in Section 280G of
the Code) payable or required to be provided to Employee shall be automatically
reduced (a “Reduction”) to the minimum extent necessary to avoid imposition of
such Excise Tax. The parachute payments reduced shall be those that provide
Employee the best economic benefit and to the extent any parachute payments are
economically equivalent with each other, each shall be reduced pro rata.     c.
  Notwithstanding any provision herein to the contrary, if a Reduction under
Section 6.01b would result in the amount of parachute payments being reduced by
ten percent (10%) or more of the aggregate parachute payments, then no Reduction
shall apply and Employee shall be entitled to

17



--------------------------------------------------------------------------------



 



      receive an additional payment (a “Gross-Up Payment”) in an amount such
that, after payment (whether through withholding at the source or otherwise) by
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto), employment taxes and
Excise Tax imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the parachute payment. In
the event that the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder in calculating the Gross-Up Payment,
Employee shall repay to the Company, within five (5) business days following the
time that the amount of such reduction in the Excise Tax is finally determined,
the portion of the Gross-Up Payment attributable to such reduction. In the event
that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess within five (5) business days following the time that the
amount of such excess is finally determined. Employee and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the parachute payments.     d.   All determinations required
to be made under Sections 6.01b and 6.01c shall be made by the Company’s
accounting firm (the “Accounting Firm”). The Accounting Firm shall provide
detailed supporting calculations both to the Company and Employee. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Absent
manifest error, any determination by the Accounting Firm shall be binding upon
the Company and Employee. The Gross-Up Payment to Employee, if any, shall be
made no earlier than the date of the “parachute payment” to which such Gross-Up
Payment relates and no later than December 31st of the year following the year
during which Employee remits the related Excise Tax.     e.   Employee will
cooperate with the Company to minimize the tax consequences to Employee and to
the Company so long as the actions proposed to be taken by the Company do not
cause any additional tax consequences to Employee and do not prolong or delay
the time that payments are to be made, or reduce the amount of payments to be
made, unless Employee consents in writing to any delay or deferment of payment.

  6.02   SECTION 409A. The Agreement is intended to comply with the provisions
of Section 409A of the Code and applicable Treasury authorities (“Section 409A”)
and, wherever possible, shall be interpreted as being so compliant therewith.

18



--------------------------------------------------------------------------------



 



      Notwithstanding any provision of the Agreement to the contrary, the
following provisions shall apply for purposes of complying with Section 409A:

  a.   If Employee is a “specified employee,” as such term is defined in
Section 409A, any payments or benefits payable as a result of Employee’s
Termination shall not be payable before the earlier of (i) the date that is six
months after Employee’s Termination, (ii) the date of Employee’s death, or
(iii) the date that otherwise complies with the requirements of Section 409A.
This Section 6.02a shall be applied by accumulating all payments and benefits
that otherwise would have been paid or provided within six months of Employee’s
Termination and (x) paying such accumulated amounts; or, if applicable, (y)
reimbursing to Employee the employer-portion of any insurance premiums paid by
Employee during such period; at the earliest date which complies with the
requirements of Section 409A.     b.   Employee and the Company agree that no
revision of the Agreement intended to comply with the terms of Section 409A and
to avoid imposition of the applicable tax thereunder shall be deemed to
adversely affect Employee’s rights or benefits in the Agreement.

  6.03   NO DUPLICATION OF BENEFITS. Employee shall be entitled to one, and only
one, of the termination payments and benefits described in Section 3.05,
Section 3.06a, Section 3.06b, Section 3.07, Section 4.01 or Section 4.02, as
applicable to the circumstances of Employee’s termination of employment.    
6.04   REFORMATION DUE TO LAW DEVELOPMENTS. Employee acknowledges that the
Company’s tax consequences as a result of Employee’s compensation under the
Agreement are of significant interest to the Company and that developments
involving relevant tax laws, rules and regulations could unfavorably impact the
Company’s tax consequences. Employee agrees that he is obligated to consider in
good faith any proposal by the Company to revise or reform his compensation
structure hereunder if the Company advises Employee that such compensation
structure has or will result in unfavorable tax consequences to the Company.    
6.05   NON-EXCLUSIVE AGREEMENT. The specific arrangements referred to herein are
not intended to exclude or limit Employee’s participation in other benefits
available to Employee or personnel of the Company generally, or to preclude or
limit other compensation or benefits as may be authorized by the Board at any
time, or to limit or reduce any compensation or benefits to which Employee would
be entitled but for the Agreement.     6.06   NOTICES. Notices, requests,
demands and other communications provided for by the Agreement shall be in
writing and shall either be personally delivered by hand or sent by:
(i) Registered or Certified Mail, Return Receipt Requested, postage prepaid,
properly packaged, addressed and deposited in the United States Postal System;
(ii) via facsimile transmission if the receiver acknowledges

19



--------------------------------------------------------------------------------



 



      receipt; or (iii) via Federal Express or other expedited delivery service
provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender, if to Employee, at the last address he
has filed, in writing, with the Company, or if to the Company, to its Corporate
Secretary at its principal executive offices.     6.07   NON-ALIENATION.
Employee shall not have any right to pledge, hypothecate, anticipate, or in any
way create a lien upon any amounts provided under the Agreement, and no payments
or benefits due hereunder shall be assignable in anticipation of payment either
by voluntary or involuntary acts or by operation of law. So long as Employee
lives, no person, other than the Parties hereto, shall have any rights under or
interest in the Agreement or the subject matter hereof. Upon the death of
Employee, his beneficiary designated under Section 6.09 or, if none, his
executors, administrators, devisees and heirs, in that order, shall have the
right to enforce the provisions hereof, to the extent applicable.     6.08  
ENTIRE AGREEMENT; AMENDMENT. The Agreement constitutes the entire agreement of
the Parties with respect of the subject matter hereof. The Prior Agreement is
hereby superseded and revoked by execution of the Agreement. No provision of the
Agreement may be amended, waived, or discharged except by the mutual written
agreement of the Parties. The consent of any other person(s) to any such
amendment, waiver or discharge shall not be required.     6.09   SUCCESSORS AND
ASSIGNS.

  a.   The Agreement shall be binding upon and inure to the benefit of the
Company, its successors and assigns, by operation of law or otherwise,
including, without limitation, any corporation or other entity or persons which
shall succeed (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, and the Company will require any successor, by agreement in form and
substance satisfactory to Employee, expressly to assume and agree to perform the
Agreement.     b.   Notwithstanding anything herein to the contrary, the Parties
specifically agree, and Employee specifically consents, that the Agreement shall
be assigned and novated to Newco, in advance of or upon consummation of any
Newco Transaction, and may, in the Company’s discretion, be assigned and novated
to the Purchaser or any of its affiliates in any Sale of Assets, and after such
assignment and novation (and, in the case of a Newco Transaction, upon the
consummation of such Newco Transaction), neither Pride International, Inc. nor
any of its successors will have any obligations hereunder.     c.   For purposes
of clarity, upon the assignment and novation of the Agreement to a Purchaser,
such Purchaser shall assume all of the

20



--------------------------------------------------------------------------------



 



      obligations of the Agreement including, without limitation, the
obligations set forth in Sections 3.06 and 3.07.     d.   Except as otherwise
provided herein, the Agreement shall be binding upon and inure to the benefit of
Employee and his legal representatives, heirs and assigns; provided, however,
that in the event of Employee’s death prior to payment or distribution of all
amounts, distributions and benefits due him hereunder, if any, each such unpaid
amount and distribution shall be paid in accordance with the Agreement to the
person or persons designated by Employee to the Company to receive such payment
or distribution and in the event Employee has made no applicable designation, to
his estate.

  6.10   AUTHORITY OF PRIDE INTERNATIONAL, INC. WITH RESPECT TO NEWCO
TRANSACTION. Without limiting the generality of any other provision hereof,
nothing in the Agreement shall limit or restrict Pride International, Inc. from
(i) taking any action in connection with the separation of its Mat Jackup Rig
Assets on the terms determined by Pride International, Inc. (ii) entering into,
amending, modifying, interpreting or terminating any arrangement (including
separation arrangements, corporate governance arrangements, tax sharing
arrangements, registration rights agreements or transition services agreements,
all of which may be on the terms specified by Pride International, Inc.),
(iii) establishing or amending the Charter, By-Laws and other governing
documents of Newco to provide for, among other things, protections for Pride
International, Inc. and granting it consent and other rights not available to
other shareholders, (iv) establishing the Board of Directors of Newco,
(v) effecting the sale of securities of Newco to Pride International, Inc. on
terms that Pride International, Inc. determines, (vi) varying the terms of the
Newco Transaction from those described herein, (vii) restricting the ability of
Newco to compete with Pride International, Inc. or (viii) taking any other
action related to the formation, capitalization, business operations, timing of
transactions or otherwise, it being specifically understood by the Parties that
any of such actions or other actions taken by Pride International, Inc. in
connection with the Newco Transaction (including the decision not to effect a
Newco Transaction), restructuring, any disposition transactions or otherwise
shall not constitute a Constructive Termination or otherwise constitute a breach
of the Agreement.     6.11   GOVERNING LAW. Except to the extent required to be
governed by the laws of the State of Delaware because the Company is
incorporated under the laws of said State, the validity, interpretation and
enforcement of the Agreement shall be governed by the laws of the State of
Texas.     6.12   VENUE. To the extent permitted by applicable state or federal
law, venue for all proceedings hereunder will be in the U.S. District Court for
the Southern District of Texas, Houston Division.

21



--------------------------------------------------------------------------------



 



  6.13   HEADINGS. The headings in the Agreement are inserted for convenience of
reference only and shall not affect the meaning or interpretation of the
Agreement.     6.14   SEVERABILITY; PARTIAL INVALIDITY. In the event that any
provision, portion or section of the Agreement is found to be invalid or
unenforceable for any reason, the remaining provisions of the Agreement shall be
unaffected thereby, shall remain in full force and effect and shall be binding
upon the Parties, and the Agreement will be construed to give meaning to the
remaining provisions of the Agreement in accordance with the intent of the
Agreement.     6.15   COUNTERPARTS. The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be original, but all of which
together constitute one and the same instrument.     6.16   NO WAIVER.
Employee’s or the Company’s failure to insist upon strict compliance with any
provision of the Agreement or the failure to assert any right Employee or the
Company may have hereunder, shall not be deemed to be a waiver of such provision
or right or any other provision or right of the Agreement.

      IN WITNESS WHEREOF, Employee has hereunto set his hand and, pursuant to
the authorization from its Board of Directors and

the Compensation Committee of such Board of Directors, the Company has caused
these presents to be executed in its name and on its behalf.

      EXECUTED in multiple originals and/or counterparts as of the date set
forth below.

                          /s/ Randall D. Stilley                          
Randall D. Stilley    
 
                        Date: October 29, 2008    
 
                ATTEST:       PRIDE INTERNATIONAL, INC.    
 
               
/s/ W. Gregory Looser
      By:   /s/ Louis A. Raspino    
 
               
W. Gregory Looser
          Louis A. Raspino    
Secretary
          President and Chief Executive Officer    
 
                        Date: October 29, 2008    

22



--------------------------------------------------------------------------------



 



EXHIBIT A
          The following terms shall have the meanings ascribed hereto for
purposes of calculating the Equity Value, if applicable:
“Equity Value” shall mean $4,800,000 multiplied by the Adjustment Ratio.
“Adjustment Ratio” shall mean the quotient (calculated to the nearest five
decimal places) obtained by dividing the Index Value as of the Estimate Date by
the Index Value as of October 28, 2008. The Adjustment Ratio shall be no greater
than 1.40 and no less than .75.
“Estimate Date” shall mean (A) with respect to an Equity Award on the Newco
Transaction Date, five Trading Days prior to the Newco Transaction Date,
(B) with respect to an Equity Value under Section 3.06a, the closing date of an
Asset Sale, or (C) with respect to an Equity Value under Section 4.01d, the date
of a Change in Control of Pride International, Inc.
“Applicable Stock” shall mean the common stock (or equivalent in the event of a
noncorporate entity) of each of the members of the Peer Group (each of such
companies being referred to as an “Issuer”).
“Market Capitalization” on any day shall mean, with respect to any Applicable
Stock, the product obtained by multiplying (a) the Market Value of such
Applicable Stock on such day by (b) the number of outstanding shares of all
Applicable Stock as last reported in a filing with the Securities and Exchange
Commission.
“Index Value” on any day shall mean the sum of the Market Capitalization of the
Applicable Stocks on such day (i.e., the sum of the Market Capitalization of the
common stock of Hercules Offshore, Inc., plus the Market Capitalization of the
common stock of Rowan Companies Inc., plus the Market Capitalization of the
common stock of Nabors Industries Ltd., plus the Market Capitalization of the
common stock of Patterson-UTI Energy, Inc, plus the Market Capitalization of the
common stock of Helmerich & Payne Inc., plus the Market Capitalization of the
common stock of Superior Energy Services, Inc.) divided by the sum of the number
of outstanding shares of all Applicable Stock as last reported in a filing with
the Securities and Exchange Commission, appropriately adjusted for a
determination as of the Estimate Date to reflect any stock splits, reverse stock
splits or stock dividends with respect to Applicable Stocks after October 28,
2008.
“Market Value” of any Applicable Stock on any day shall mean the volume-weighted
average price of a share of such Applicable Stock on such day (if such day is a
Trading Day, and if such day is not a Trading Day, on the Trading Day
immediately preceding such day) or, in case no reported sale takes place on such
Trading Day, the average of the reported closing bid and asked prices regular
way of a share of such Applicable Stock on such Trading Day, in either case on
the New York Stock Exchange or, if the shares of such Applicable Stock are not
quoted on the New York Stock Exchange on such Trading Day, on the Nasdaq
National Market, or if the shares of such Applicable Stock are not quoted on the
Nasdaq National Market on such Trading

A-1



--------------------------------------------------------------------------------



 



Day, the average of the closing bid and asked prices of a share of such
Applicable Stock in the over-the-counter market on such Trading Day as furnished
by any New York Stock Exchange member firm selected by the Company, or if such
closing bid and asked prices are not made available by any such New York Stock
Exchange member firm on such Trading Day (including without limitation because
such Applicable Stock is not publicly held (whether because an Issuer of such
Applicable Stock has been acquired by a third party in an acquisition (an
“Issuer Acquisition”) or otherwise) or because such Applicable Stock has been
reclassified, converted or exchanged into cash, securities or other property),
the market value of a share of such Applicable Stock as determined by the Board;
provided that (a) the “Market Value” of any share of Applicable Stock on any day
prior to the “ex” date or any similar date for any dividend or distribution paid
or to be paid with respect to the Applicable Stock shall be reduced by the fair
market value of the per share amount of such dividend or distribution as
determined by the Board and (b) the “Market Value” of any share of Applicable
Stock on any day prior to (i) the effective date of any subdivision (by stock
split or otherwise) or combination (by reverse stock split or otherwise) of
outstanding shares of Applicable Stock or (ii) the “ex” date or any similar date
for any dividend or distribution with respect to the Applicable Stock in shares
of the Applicable Stock shall be appropriately adjusted as determined by the
Board to reflect such subdivision, combination, dividend or distribution. In the
case of an Issuer Acquisition such Issuer’s Applicable Stock shall be removed
from the determination of Market Value for both October 28, 2008 and the
Estimate Date; provided, however, that if there occurs an aggregate of two or
more of any combination of Issuer Acquisitions (excluding an Issuer Acquisition
in which an Issuer is acquired by another Issuer) or Issuer Bankruptcies (as
defined herein), then the parties shall retain the remaining Applicable Stock in
the determination of Market Value for both October 28, 2008 and the Estimate
Date but shall add any additional companies as Issuers as shall be determined by
Simmons & Company International (or if Simmons & Company International does not
accept such assignment, as determined by a mutually agreeable investment banking
firm with experience in the oilfield service industry). In making such
determination, Simmons & Company International shall seek to choose companies to
be included as Issuers in order to have the calculation of Market Value as most
appropriately as possible reflect the U.S. Gulf of Mexico shallow-water and
inland barge drilling business. Any number of additional Issuers (including
zero) may be included by Simmons & Company International, but the total number
of Issuers, including Issuers already determined hereunder, may not exceed six.
The costs of Simmons & Company International shall be paid by the Company. An
Issuer shall be deleted from the determination of Market Value for all periods
if such Issuer declares bankruptcy under applicable federal bankruptcy laws (an
“Issuer Bankruptcy”). In addition, the Board may make other changes to the
determination of Market Value not inconsistent with the foregoing that it deems
fair and equitable under the circumstances.
“Trading Day” shall mean each weekday other than any day on which securities are
not traded on the New York Stock Exchange or the Nasdaq National Market or in
the over-the-counter market.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
Waiver And Release
          Pursuant to the terms of my Employment Agreement with Pride
International, Inc. effective September 22, 2008, as amended and restated
effective October 29, 2008, and in exchange for the payment of
$                           which is the cash amount payable pursuant to
[Section                     ] of the Agreement and benefits as provided in
[Section                     ] of the Agreement, as applicable (the “Separation
Benefits”), I hereby waive all claims against and release (i) Pride
International, Inc. and its directors, officers, employees, agents, insurers,
predecessors, successors and assigns (collectively referred to as the
“Company”), (ii) all of the affiliates (including all parent companies and all
wholly or partially owned subsidiaries) of the Company and their directors,
officers, employees, agents, insurers, predecessors, successors and assigns
(collectively referred to as the “Affiliates”), and (iii) the Company’s and its
Affiliates’ employee benefit plans and the fiduciaries and agents of said plans
(collectively referred to as the “Benefit Plans”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from employment with the Company and its
Affiliates other than amounts due pursuant to [Section                     ] of
the Agreement and rights under [Section                     ] of the Agreement.
(The Company, its Affiliates and the Benefit Plans are sometimes hereinafter
collectively referred to as the “Released Parties.”)
          I understand that signing this Waiver and Release is an important
legal act. I acknowledge that I have been advised in writing to consult an
attorney before signing this Waiver and Release. I understand that, in order to
be eligible for the Separation Benefits, I must sign (and return to the Company)
this Waiver and Release before I will receive the Separation Benefits. I
acknowledge that I have been given at least [___] days to consider whether to
accept the Separation Benefits and whether to execute this Waiver and Release.
          In exchange for the payment to me of the Separation Benefits, (1) I
agree not to sue in any local, state and/or federal court regarding or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, and (2) I knowingly and voluntarily waive all claims and
release the Released Parties from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to my employment with or separation from employment with the Company
and its Affiliates, except to the extent that my rights are vested under the
terms of any employee benefit plans sponsored by the Company and its Affiliates
and except with respect to such rights or claims as may arise after the date
this Waiver and Release is executed. This Waiver and Release includes, but is
not limited to, claims and causes of action under: Title VII of the Civil Rights
Act of 1964, as amended; the Age Discrimination in Employment Act of 1967, as
amended, including the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Workers Adjustment and Retraining Notification Act
of 1988; the Pregnancy Discrimination Act of 1978; the Employee Retirement
Income Security Act of 1974, as amended; the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; the Family and Medical Leave Act of
1993; the Fair Labor Standards Act; the Occupational Safety and Health Act; the
Texas Labor Code §21.001 et. seq.; the Texas Labor Code; claims in connection
with workers’ compensation, retaliation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I

B-1



--------------------------------------------------------------------------------



 



expressly represent that no promise or agreement which is not expressed in this
Waiver and Release has been made to me in executing this Waiver and Release, and
that I am relying on my own judgment in executing this Waiver and Release, and
that I am not relying on any statement or representation of the Company or its
Affiliates or any of their agents. I agree that this Waiver and Release is
valid, fair, adequate and reasonable, is with my full knowledge and consent, was
not procured through fraud, duress or mistake and has not had the effect of
misleading, misinforming or failing to inform me. I acknowledge and agree that
the Company will withhold any taxes required by federal or state law from the
Separation Benefits otherwise payable to me.
          Notwithstanding the foregoing, I do not release and expressly retain
(a) all rights to indemnity, contribution, and a defense, and directors and
officers and other liability coverage that I may have under any statute, the
bylaws of the Company or by other agreement; and (b) the right to any, unpaid
reasonable business expenses and any accrued benefits payable under any Company
welfare plan or tax-qualified plan.
          I acknowledge that payment of the Separation Benefits is not an
admission by any one or more of the Released Parties that they engaged in any
wrongful or unlawful act or that they violated any federal or state law or
regulation. I acknowledge that neither the Company nor its Affiliates have
promised me continued employment or represented to me that I will be rehired in
the future. I acknowledge that my employer and I contemplate an unequivocal,
complete and final dissolution of my employment relationship. I acknowledge that
this Waiver and Release does not create any right on my part to be rehired by
the Company or its Affiliates, and I hereby waive any right to future employment
by the Company or its Affiliates.
          I understand that for a period of 7 calendar days following the date
that I sign this Waiver and Release, I may revoke my acceptance of this Waiver
and Release, provided that my written statement of revocation is received on or
before that seventh day by [Name and/or Title], [address], facsimile number:
                                        , in which case the Waiver and Release
will not become effective. In the event I revoke my acceptance of this Waiver
and Release, the Company shall have no obligation to provide the Separation
Benefits to me. I understand that failure to revoke my acceptance of the offer
within 7 calendar days from the date I sign this Waiver and Release will result
in this Waiver and Release being permanent and irrevocable.
          Should any of the provisions set forth in this Waiver and Release be
determined to be invalid by a court, agency or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release. I acknowledge
that this Waiver and Release sets forth the entire understanding and agreement
between me and the Company and its Affiliates concerning the subject matter of
this Waiver and Release and supersede any prior or contemporaneous oral and/or
written agreements or representations, if any, between me and the Company or its
Affiliates.

B-2



--------------------------------------------------------------------------------



 



          I acknowledge that I have read this Waiver and Release, have had an
opportunity to ask questions and have it explained to me and that I understand
that this Waiver and Release will have the effect of knowingly and voluntarily
waiving any action I might pursue, including breach of contract, personal
injury, retaliation, discrimination on the basis of race, age, sex, national
origin, or disability and any other claims arising prior to the date of this
Waiver and Release. By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions, or events of the Company or its Affiliates which
occur after the date of the execution of this Waiver and Release.

               
 
           
Employee’s Printed Name
      Company’s Representative    
 
           
 
           
 
           
Employee’s Signature
      Company’s Execution Date    
 
           
 
           
 
           
Employee’s Signature Date
             
 
           
 
Employee’s Social Security Number
            

B-3